Citation Nr: 1706944	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic progressive segmental motor neuropathy, to include as due to Agent Orange/herbicide exposure. 

2. Entitlement to service connection for a skin condition, to include dermatophytosis and to include as due to Agent Orange/herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1967. He served in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that declined to reopen the claim of entitlement to service connection for chronic progressive segmental motor neuropathy and denied service connection for skin a skin disability and headaches. Jurisdiction for the Veteran's claims is under the Boston, Massachusetts RO.

A Travel Board hearing was scheduled in May 2015. The Veteran did not appear at the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded this matter in July 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim for entitlement to service connection for	headaches was granted in a rating decision dated July 2016. Because the Veteran was granted the benefit he sought, and he has not filed a notice of disagreement, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (stating that a notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

A Supplemental Statement of the Case (SSOC) issued by the RO in December 2016 continued to deny service connection for the skin disability and declined to reopen the Veteran's claim for chronic progressive segmental motor neuropathy.



FINDINGS OF FACT

1. In a September 2004 decision, the RO denied service connection for chronic progressive segmental motor neuropathy.  The Veteran was notified of the decision, and he did not appeal it.  

2. Evidence submitted since the September 2004 decision denying service connection for chronic progressive segmental motor neuropathy does not relate to an unestablished fact necessary to substantiate the claim.

3. On January 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a skin disability is requested.


CONCLUSIONS OF LAW

1. The September 2004 rating decision denying service connection for chronic progressive segmental motor neuropathy is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic progressive segmental motor neuropathy has not been received. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 512, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its July 2015 remand directives. Medical records were obtained from the requested private facilities and associated with the claims folder. There is no indication any other relevant medical evidence is not of record. All available VA medical records from 1967 to the present have been associated with the claims file. Finally, a VA examination was provided in regard to the claim for headaches, and his claim for service connection was ultimately granted in July 2016. The RO issued an SSOC in December 2016. Based on the foregoing, the Board finds the RO substantially complied with the mandates of the Board's remand. 

II. Petition to reopen claim for Chronic Progressive Segmental Motor Neuropathy

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for service connection for chronic progressive segmental motor neuropathy was previously considered and denied by the RO in a September 2004 rating decision. The Veteran was notified of that decision and of his appellate rights. The Veteran did not appeal the decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Board notes a claim must be reconsidered if at any time after the VA issues a decision on a claim additional relevant service department records are associated with the claims file. In this case, new service personnel records from November 29, 1964 through April 24, 1967 were added to the record. However, the Board finds these records are not relevant to the Veteran's claim for service connection for chronic progressive segmental motor neuropathy, as they do not address this disability, and therefore, the claim need not be reconsidered based on these additional records.

At the time of the September 2004 rating decision, the evidence of record relevant to the claim for service connection for chronic progressive segmental motor neuropathy showed continuing complaints at various VA facilities of weakness in both hands beginning in 1991, and the Veteran was diagnosed with the aforementioned disability. The treatment records show the Veteran's symptoms continued to persist over the years, even after the Veteran began receiving immunoglobulin IV treatments starting in 1992. The STRs are silent in regard to any complaints of hand weakness while in service or any diagnosis related to the Veteran's current disability. The VA examiner opined the current disability was less likely than not related to exposure to Agent Orange, but rather, was likely a congenital defect unrelated to military service.

The Board concludes that reopening is not warranted for the claim for service connection for chronic progressive segmental motor neuropathy. The evidence submitted since the September 2004 rating decision became final includes medical treatment evidence and examinations. These records continue to show a current diagnosis and pain and weakness in the Veteran's hands and right leg. However they do not show new and material evidence, but rather are cumulative and redundant of the evidence already of record. Although the most recent treatment records are new, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim in that it does not relate the current disability to service.

For these reasons, the Board finds new and material evidence to reopen service connection for chronic progressive segmental motor neuropathy has not been received subsequent to the last final RO decision in September 2004. In the absence of new and material evidence, the benefit of the doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). As such, the Veteran's claim for service connection for bilateral hearing loss is not reopened. 38 C.F.R. § 3.156(a).

III. Claim for a Skin Disability

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Withdrawal may be made by the Veteran or his or her authorized representative. Id. Appeal withdrawals must be in writing or on the record at a hearing. 38 C.F.R. § 20.204(b).

In the present case, on January 23, 2017, the Veteran submitted a statement in writing indicating he wanted withdraw his appeal as to the skin disability. Thus, the Veteran has withdrawn the appeal as it relates to this claim. Accordingly, the Board does not have jurisdiction to review the claim for a skin disability, and it is dismissed.



ORDER

The petition to reopen the claim of entitlement to service connection for chronic progressive segmental motor neuropathy is denied.

The appeal in regard to the claim for a skin disability, to include dermatophytosis, is dismissed.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


